DETAILED ACTION
This office action is in response to the amendment filed on 06/03/2021. Claims 1-3, 5, 7, 9, 11-13, 15, 17 and 19 are amended herein, and Claims 4, 6, 8, 14, 16, and 18 are canceled. Claims 1-3, 5, 7, 9-13, 15, 17 and 19-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance: The instant invention is related to processing and operations in accordance with such digital video processing.
Prior art:
Chong (US 2013/0136167) 
Minoo (US 2013/0177068) 
Sjoberg (US 2012/0140832)

	The closest prior art Minoo in paragraphs 108-109 discloses “it may be preferable to perform operations by shift, e.g., by mapping a pixel value to a band index… a combination of pixel value shift and merging offsets (i.e. band offset/indices) may be used to map pixel values in non-uniform and/or discontinuous situations (i.e. distributions)”. In addition paragraph 103 discloses BO (band offset/indices) types can be defined based upon the statistical distribution of values within the range, such as illustrated in FIG. 10, which plots a distribution (e.g., histogram) of values, also as outlined in paragraph 109 the distribution can be discontinuous which implies 
	Applicant uniquely claimed distinct features in the instant invention which are not found in the prior art, either singularly or in combination, the features are: “classify pixels of the video signal into a plurality of sets of pixels based at least in part on a pixel value distribution of the video signal, each set of pixels associated with a largest coding unit (LCU) size within a corresponding band; determine a minimum number of band offsets required to filter the pixels of the video signal, wherein the minimum number is based on the plurality of sets of classified pixels and the LCU size associated therewith”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 1-3, 5, 7, 9-13, 15, 17 and 19-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481